Interim Decision *1819

XIATI.F.B

or Yoram *

In Visa Petition Proceedings
A-12788962
Decided by Board November 30, 1967
Beneficiary, an adniterine child born during the existence of the marriage of the
putative rather to the petitioner as a result of an illicit relationship between

.

petitioner's husband and a household servant who continued to be employed
al; a servant and reared beneficiary in the household of petitioner and her
husband, is not the stepchild of the petitioner within the meaning of section
101(b) (1) (B) of the Immigration and Nationality Act, as amended, sines
there has not been a marriage by the natural parent subsequent to the birth
of the beneficiary so as to create a step-relationship. (Nation v. Bsperdg, 239
F. Sapp. 531, and Andrade v. Esperdy, 270 F. Supp. 516, distinguished.]

ON B•A'AT-P OF PErnioriza:
Tack Wasserman, Esquire
902 Warner Building
Washington, D.C. 20004
(Brief filed)

ON Bmiter.40 oi' .SERVICE :
R. A. Vielhaber
Appellate Trial Attorney

The case comes forward upon petitioner's motion for reconsideration of our decision dated July 28, 1967, upon the basis of the holding
in Andradev. Esperdy (S.D.N.Y., 36 Law Week 2077, August 8, 1967) ,
which was rendered subsequent to our decision dismissing the appeal.
To recapitulate the facts, the petitioner, a native of Hong Kong,
B.C.C., a British subject, female, married, a lawful permanent resident of the United States, seeks preference quota status on behalf of
the beneficiary as her stepchild. The beneficiary is a native of Hong
Song, B.C.C., a British subject, 10 years old. The petitioner was
married on November 15, 1935, to Yeung Wan Tung. The beneficiary
was born during the existence of the marriage between the petitioner
and her husband as the result of an illicit relationship between the
petitioner's husband and a household servant. The natural mother of
the child continued to be employed as a servant and reared the
beneficiary.
* See also Natter of Young, Interim Decision No. 1762, of which the alien
beneficiary in this ease is also the subject.

544

Interim Decision #1819
The beneficiary's birth certificate shows that she was registered under the name of Tsui Ling, her father being described as Young Wan
Tung and her mother as Yau Toon Tai, the petitioner. The petitioner
testified that the registration of the birth was advised by the midwife.
It has been testified that the petitioner's husband, the natural father
of the beneficiary, sent financial support for all the members of the
household.
It is established, therefore, that the beneficiary is an adulterine
bastard who was born out of wedlock during the time the putative
father was married to the petitioner. Adulterine children are the issue
of adulterous intercourse and are regarded more unfavorably than the
illegitimate offspring of single persons?
Section 101(b) (1) (B) of the Immigration and Nationality Act, as

amended, defines the term "child" to include a stepchild, whether or
not born out of wedlock, provided the child had not reached the age
of 18 years at the time the marriage creating the status of stepchild
occurred. Although accepted dictionaries define stepchild as a child
by a former marriage, this statute literally contemplates, that for
immigration purposes, a person may be a stepchild even though he is
illegitimate.2 However it is difficult to understand the argument that
the beneficiary in this case can be regarded as a stepchild. The beneficiary is simply an illegitimate adulterine child. The child was born
during a then existing marriage as the result of illicit intercourse
between the married natural father and a female servant and there
never has been a subsequent marriage by the natural parent of the
child so as to create a sthprelationship. 8

The attempt to stretch the holdings in Nation v. Esperdy, 239
F.Supp. 531 (S.D.N.Y. 1965), and in Andrade v. Esperdy, 270 F.Supp.
516 (S.D.N.Y. 1967), does not appear to be valid. In Nation the beneficiary was born on February 12, 1947 and the marriage between the
petitioner-stepmother and the natural father occurred in 1952. In
Andrade the beneficiary was born out of wedlock on June 5, 1948 and
the natural father married the petitioner stepmother on July 4, 1959.
It is noted that in both cases the father was unmarried at the time of
the birth of the illegitimate child and the marriage occurred subsequent to the birth of the child, thus creating the stepparent-stepchild
relationship. In the Nation case, Judge Feinberg was persuaded on the
facts of the case the beneficiary was plaintiff's stepchild. In the
Andrade case, Judge Edelstein held that a marriage between a natural
-

1 Bouvier's Law Dictionary (3rd ed.) ; Matter of D—if—, 7 I. & N. Dec. 441;
Matter of F ,7 I. & N. Dee. 448, 451.
Nation v. Esperdo. 239.F. Supp. 531. 533.
3 Matter of Green, Int. Dec. No. 1570.
—

545

Interim Decision #1819
father and a woman creates a stepparent-stepchild relationship between the Woman and the child, and that any consideration of a preexisting family unit is irrelevant.
We do not feel that a discussion of the holding in the Andrade case
is warranted. We hold simply that the facts in the instant case do not
fall within the factual situations which were present in the Nation and
Andrade cases. The motion will be denied.
ORDER: It is ordered that the motion be and the same is hereby
denied.

546

